                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 1 of 11 Page ID
                                                                                                #:584



                                                               1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                 Matthew L. Rollin (State Bar No. 332631)
                                                               2 SRIPLAW
                                                               3 8730 Wilshire Boulevard
                                                                 Suite 350
                                                               4
                                                                 Beverly Hills, California 90211
                                                               5 323.364.6565 – Telephone
                                                               6 561.404.4353 – Facsimile
                                                                 jonah.grossbardt@sriplaw.com
                                                               7 matthew.rollin@sriplaw.com
                                                               8
                                                                 Attorneys for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 DOUGLAS KIRKLAND
                                                              10
                                                              11
                                                                                     UNITED STATES DISTRICT COURT
                                                              12
                                                              13                     CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                              14                              WESTERN DIVISION
                                                              15
                                                                   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374-CBM-
                                                              16
                                                                                                                 MAA
                                                              17                                Plaintiff,
                                                              18                                                 PLAINTIFF DOUGLAS
                                                                   v.                                            KIRKLAND’S MOTION TO
                                                              19                                                 CONTINUE DISCOVERY
                                                              20   NAUSICAA RAMPONY, THE COOL                    CUTOFF
                                                                   HEART, LLC, KFIR MOYAL ART
                                                              21   LLC FDBA KFIR MOYAL ART                       Date: October 19, 2021
                                                              22   GALLERY INC., KFIR MOYAL ART                  Time: 9:30 a.m.
                                                              23   GALLERY INC., AND KFIR MOYAL,                 Courtroom: Courtroom 550, 5th
                                                                                                                 Floor
                                                              24                             Defendants.         Judge: Hon. Consuelo B. Marshall
                                                              25
                                                                                                                 Discovery Cutoff Date: October 1,
                                                              26                                                 2021
                                                              27                                                 Pretrial-Conference Date: March
                                                                                                                 29, 2022
                                                              28
                                                                                                                 Trial Date: April 26, 2022


                                                                                                             1
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 2 of 11 Page ID
                                                                                                #:585



                                                               1 I.      INTRODUCTION
                                                               2         Plaintiff, Douglas Kirkland, (“Kirkland”), by and through his undersigned
                                                               3 counsel, hereby moves this honorable Court for an order modifying the current
                                                               4 Scheduling Order in light of discovery disputes between Kirkland’s counsel and new
                                                               5 counsel for Ms. Nausicaa Rampony and The Cool Heart, LLC’s (collectively “TCH”).
                                                               6 Kirkland seeks to continue the discovery cutoff in this case from October 1, 2021, to
                                                               7 December 1, 2021, for the limited purpose of taking TCH’s deposition and completing
                                                               8 the meet and confer and motion to compel process on his outstanding discovery
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 requests.
                                                              10         Kirkland has been diligently pursuing this action and has already obtained a
                                                              11 default judgment against TCH’s co-defendants for $150,000 in statutory damages.
                                                              12 (Dkt. No. 78). Kirkland has been attempting to conduct discovery but was stymied by
                                                              13 TCH because they asked for a stay to respond to discovery and they also asked for
SRIPLAW




                                                              14 time to obtain new counsel and the Court granted both of these requests. (Dkt. Nos.
                                                              15 91, 92 and 101). TCH are now on their fourth law firm representing them in this
                                                              16 matter. Jonah A. Grossbardt Declaration in Support of Motion to Continue Discovery
                                                              17 Cutoff (“Grossbardt Decl.”) ¶ 19. TCH has also been in and out of default and
                                                              18 Kirkland’s counsel allowed TCH out of default while an application for default was
                                                              19 pending against TCH. (Dkt. Nos. 41 and 51)
                                                              20         Kirkland only seeks a brief extension to finish two discrete outstanding
                                                              21 discovery issues. The trial date for this case is not until April 26, 2022, and motions
                                                              22 are to be noticed by January 25, 2022. A two-month extension to complete this
                                                              23 discovery will not cause anyone hardship or delay the proceedings. Kirkland
                                                              24 demonstrates good cause for this continuance and requests that the Court grant him
                                                              25 additional time to complete TCH’s 30(b)(6) deposition and allow the Court to rule on
                                                              26 a potential motion to compel if the parties are unable to resolve their current discovery
                                                              27 dispute over TCH’s outstanding discovery responses to Kirkland’s discovery requests.
                                                              28


                                                                                                              2
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 3 of 11 Page ID
                                                                                                #:586



                                                               1         Kirkland requests a sixty-day extension of the fact discovery cutoff because
                                                               2 Kirkland’s counsel has not had sufficient time to conduct discovery in this matter
                                                               3 because of TCH’s conduct. Rampony has had multiple attorneys, Kirkland has let
                                                               4 TCH out of default and has granted a thirty-five-day extension to written discovery
                                                               5 responses. Furthermore, TCH’s new counsel sent written discovery to the wrong
                                                               6 address instead of simply emailing them like the parties had been doing throughout
                                                               7 the litigation with no problems. Kirkland’s counsel has sent numerous emails and
                                                               8 letters trying to meet and confer with TCH’s counsel regarding these discovery issues.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 Kirkland requests the additional time to adequately complete fact discovery.
                                                              10 II.     RELEVANT PROCEDURAL HISTORY
                                                              11         This case began on February 11, 2020, when Kirkland filed the Complaint
                                                              12 against TCH. (Dkt. No. 1). On February 26, 2021, Kirkland filed an Amended
                                                              13 Complaint against TCH. (Dkt. No. 21). TCH did not appear or otherwise respond to
SRIPLAW




                                                              14 the Amended Complaint. On May 15, 2020, Kirkland’s counsel filed for entry of
                                                              15 Clerk’s default. (Dkt. No. 30). On May 18, 2020, the Clerk entered default against
                                                              16 TCH. (Dkt. No. 32). On August 25, 2020, Kirkland filed his Application for Default
                                                              17 Judgment. (Dkt. No. 41). On September 22, 2020, the Court held a telephonic hearing
                                                              18 and continued Kirkland’s application for default hearing until November 10, 2020.
                                                              19 (Dkt. No. 43). On October 21, 2020, TCH retained counsel to appear in this matter.
                                                              20 (Dkt. No. 47). TCH’s prior counsel reached out and asked if Kirkland would give
                                                              21 TCH the courtesy of setting aside default. Grossbardt Decl. ¶ 5. Kirkland’s counsel
                                                              22 consented and stipulated to set aside default. Grossbardt Decl. ¶ 5. On November 19,
                                                              23 2020, the parties stipulated, and the Clerk’s default was set-aside. (Dkt. No. 51).
                                                              24         On December 17, 2020, the Court entered default judgment in the amount of
                                                              25 $150,000 in statutory damages, $6,600 in attorneys’ fees and costs against TCH’s co-
                                                              26 defendants Kfir Moyal Art Gallery Inc. and Kfir Moyal Art LLC FDBA Kfir Moyal
                                                              27 Art Gallery Inc. (Dkt. No. 64).
                                                              28


                                                                                                              3
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 4 of 11 Page ID
                                                                                                #:587



                                                               1        On March 5, 2021, Kirkland’s counsel filed a change of address with the Court.
                                                               2 (Dkt. No. 71). The form stated that Kirkland’s counsel moved offices from 1801
                                                               3 Century Park East to their current office of 8730 Wilshire Boulevard. (Dkt. No. 71).
                                                               4        On March 8, 2021, the Court issued an Order notifying the parties that the
                                                               5 application for default judgment as to Kfir Moyal was set for March 9, 2021, and was
                                                               6 to be heard by telephone. (Dkt. No. 72).
                                                               7        On March 9, 2021, the Court ordered a Scheduling Conference on April 6,
                                                               8 2021. (Dkt. No. 74). The Court also held a telephonic conference on the application
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 for default judgment against Mr. Moyal and the Court advised the application for
                                                              10 default judgment was granted against Mr. Moyal. (Dkt. No. 67).
                                                              11        On March 10, 2021, the Court issued an Order granting Kirkland’s application
                                                              12 for default judgment against Mr. Moyal. (Dkt. No. 76). The Court entered default
                                                              13 judgment in the amount of $150,000 in statutory damages, $6,600 in attorneys’ fees
SRIPLAW




                                                              14 and $1,191.08 in costs against TCH’s co-defendant Kfir Moyal. (Dkt. No. 76).
                                                              15         On March 10, 2021, the Court issued a default judgment against defendants
                                                              16 Kfir Moyal, Kfir Moyal Art Gallery LLC fdba Kfir Moyal Art Gallery Inc. jointly and
                                                              17 severally for $150,000 in statutory damages, $6,600 in attorneys’ fees and $1,191.08
                                                              18 in costs against TCH’s co-defendants. (Dkt. No. 78).
                                                              19        On March 25, 2021, TCH’s prior counsel filed a Notice of Motion and Motion
                                                              20 for Leave of Court to Withdraw as Counsel of Record for Defendants. (Dkt. No. 80).
                                                              21        On Mach 30, 2021, Kirkland and TCH’s counsel filed their joint Rule 26(f)
                                                              22 Report with the Court. (Dkt. No. 81).
                                                              23        On April 5, 2021, the Court issued the Scheduling Order. (Dkt. No. 83).
                                                              24        On April 5, 2021, the Court entered a scheduling order setting the fact
                                                              25 discovery cutoff time as October 1, 2021. (Dkt. No. 86).
                                                              26        On April 26, 2021, the Court ordered Ms. Rampony and her prior counsel to
                                                              27 attend the hearing on TCH’s prior counsel’s withdrawal motion. (Dkt. No. 89).
                                                              28


                                                                                                            4
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 5 of 11 Page ID
                                                                                                #:588



                                                               1         On May 3, 2021, Kirkland served his first discovery requests via email on
                                                               2 TCH’s prior counsel. TCH’s counsel accepted electronic service. Grossbardt Decl. ¶
                                                               3 8, Ex. 1.
                                                               4         On May 4, 2021, the Court continued the hearing on the withdrawal motion to
                                                               5 June 8, 2021. (Dkt. No 91).
                                                               6         In May 2020, Kirkland agreed to allow TCH an additional thirty-five days to
                                                               7 respond to Kirkland’s discovery responses. Grossbardt Decl. ¶ 9, Ex. 2.
                                                               8         On June 15, 2021, TCH retained new counsel. (Dkt. No. 94).
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9         On June 21, 2021, the Court granted a thirty-five-day extension for TCH to
                                                              10 respond to discovery. (Dkt. Nos. 101, 103).
                                                              11         On or about July 13, 2021, TCH served their discovery responses via mail to
                                                              12 Kirkland’s counsel’s old office address. Grossbardt Decl. ¶ 10 Ex. 3. Kirkland’s
                                                              13 counsel did not receive the responses because it was not forwarded to him. Grossbardt
SRIPLAW




                                                              14 Decl. ¶ 10. In late July, counsel was notified that counsel had mail at his prior office.
                                                              15 Counsel did not pick the mail up until the last week of July. Grossbardt Decl. ¶ 10. It
                                                              16 was only when Kirkland’s counsel went to his old office did, he discover that TCH
                                                              17 served their discovery responses to the wrong address. Grossbardt Decl. ¶ 10.
                                                              18 Kirkland’s counsel was out of the office from August 5 to August 16 on vacation.
                                                              19 Grossbardt Decl. ¶ 11. Kirkland’s counsel had various other matters that he was
                                                              20 attending to once he returned to the office. Grossbardt Decl. ¶ 11.
                                                              21         On September 1, 2021, Volodymyr Usov showed up at Kirkland’s counsel’s
                                                              22 correct office to serve TCH’s discovery requests. Grossbardt Decl. ¶ 12, Ex. 4. On
                                                              23 September 2, 2021, Kirkland’s counsel emailed TCH’s counsel to request a 30-day
                                                              24 extension to respond to discovery and a 60-day continuance to complete discovery.
                                                              25 Grossbardt Decl. ¶ 13, Ex. 5). The parties tried to resolve this through the L.R. 7-1
                                                              26 process but no agreement could be reached. Grossbardt Decl. ¶ 14, Ex. 6.
                                                              27 / / /
                                                              28 / / /


                                                                                                              5
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 6 of 11 Page ID
                                                                                                #:589



                                                               1 III.    LEGAL ARGUMENT
                                                               2         A.    Good Cause Exists to Grant Kirkland’s Request to Extend the
                                                               3               Discovery Cutoff Date
                                                               4        Under the current schedule, entered by the Court on April 15, 2021, the
                                                               5 discovery cutoff date is October 1, 2021. (Dkt. No. 86).
                                                               6        Kirkland has been prevented from obtaining discovery because of the procedural
                                                               7 posture of this case and TCH’s counsel failure to send the discovery responses to the
                                                               8 correct office address. (Grossbardt Decl. ¶ 15).
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9        Discovery only commenced in this case on March 16, 2021, after the Rule 26(f)
                                                              10 conference and discovery was first served on May 3, 2021, and was responded to over
                                                              11 sixty days later because Kirkland’s counsel extended TCH a professional courtesy so
                                                              12 they could obtain new counsel and get them familiarized with the case. Grossbardt
                                                              13 Decl. ¶ 16. Counsel served these responses on Kirkland’s old address and only via
SRIPLAW




                                                              14 mail as opposed to email as had been the agreement prior to them entering the case.
                                                              15        In short, the Court should slightly modify the current schedule to enable the
                                                              16 orderly litigation of this action. Modifying the schedule will allow discovery to
                                                              17 proceed in a cost-effective manner. This provides the Court with good cause under
                                                              18 Rule 16.
                                                              19        The good cause analysis under Fed. R. Civ. P. 16(b)(4) “primarily considers the
                                                              20 diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,
                                                              21 Inc. 975 F.2d 604, 609 (9th Cir. 1992). “Good cause may be found to exist where the
                                                              22 moving party shows that it diligently assisted the court with creating a workable
                                                              23 scheduling order, that it is unable to comply with the scheduling order's deadlines due
                                                              24 to matters that could not have reasonably been foreseen at the time of the issuance of
                                                              25 the scheduling order, and that it was diligent in seeking an amendment once it became
                                                              26 apparent that the party could not comply with the scheduling order.” Kuscher v.
                                                              27 Nationwide Credit, Inc., 256 F.R.D. 684, 687 (E.D. Cal. 2009).
                                                              28


                                                                                                             6
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 7 of 11 Page ID
                                                                                                #:590



                                                               1        Here, Kirkland is promptly seeking the amendment of the scheduling order after
                                                               2 numerous attempts to meet and confer with TCH’s new counsel to stipulate to a
                                                               3 continuance. Grossbardt Decl. ¶ 17, Ex. 7. TCH’s counsel refuses and is incorrectly
                                                               4 blaming Kirkland’s counsel for the delays caused by their client and counsel’s failure
                                                               5 to serve the correct office.
                                                               6        Moreover, Kirkland has diligently sought discovery so that responses would be
                                                               7 received and depositions conducted before the current discovery cutoff of October 1,
                                                               8 2021. This case has only been going on for so long because TCH has been in and out
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 of default and is being represented by their fourth law firm (two law firms made
                                                              10 appearances on the on the record and two did not). Grossbardt Decl. ¶ 19.
                                                              11        The current issues between Kirkland and TCH is a noticed 30(b)(6) deposition
                                                              12 set for September 28, 2021, that TCH would not confirm and a dispute over TCH’s
                                                              13 responses to Kirkland’s discovery requests that were served on the wrong office.
SRIPLAW




                                                              14 Grossbardt Decl. ¶ 20. Kirkland’s counsel has been trying to work through these
                                                              15 discovery issues with TCH’s counsel all month and TCH’s counsel has refused to
                                                              16 negotiate in good faith for a continuance. Grossbardt Decl. ¶ 21, Ex. 7.
                                                              17        Kirkland has demonstrated good cause pursuant to Rule 16(b)(4), and the Court
                                                              18 should therefore vacate the current schedule and continue the discovery cutoff date.
                                                              19 The Court will not have to change many other dates in the Scheduling Order because
                                                              20 the date to set motions for hearing is January 25, 2022, the pretrial conference is set
                                                              21 for March 29, 2022, and the trial is set for April 26, 2022. (Dkt. No. 86).
                                                              22        Kirkland requests the Court to grant a sixty-day extension for fact discovery
                                                              23 cutoff because of several factors making it unlikely that Parties will be able to
                                                              24 complete fact discovery before October 1, 2021.
                                                              25        The parties have had several discovery issues over the last month. Kirkland’s
                                                              26 counsel has sent numerous emails and letters and have had several calls with TCH’s
                                                              27 counsel regarding these discovery disputes. Kirkland’s counsel is in the process of
                                                              28 preparing a Motion to Compel discovery responses. Additionally, Kirkland’s counsel


                                                                                                              7
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 8 of 11 Page ID
                                                                                                #:591



                                                               1 has been unable to get confirmation from TCH’s counsel of when Rampony will be
                                                               2 available for a deposition. The current deposition is noticed for September 28, 2021,
                                                               3 three days before fact discovery is set to expire.
                                                               4        Kirkland served the notice of this deposition three times on TCH. On September
                                                               5 2, 2021, Kirkland served TCH’s counsel via electronic mail. TCH’s counsel then
                                                               6 objected to electronic service. On September 9, 2021, Kirkland re-served the notice
                                                               7 via email and regular mail. On September 20, 2021, TCH’s counsel claimed that still
                                                               8 had not been served the notice. On September 20, 2021, Kirkland re-served for the
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 third time via personal service. Grossbardt Decl. ¶ 23, Ex. 8. On September 21, 2021,
                                                              10 TCH’s counsel informed Kirkland’s counsel that TCH is not available on September
                                                              11 28, 2021. Grossbardt Decl. ¶ 24, Ex. 9.
                                                              12        Kirkland requests an additional sixty days to finish fact discovery. This will
                                                              13 allow time for the Court to rule on the soon to be filed Motion to Compel, and it will
SRIPLAW




                                                              14 allow ample time for Kirkland’s counsel to depose TCH.
                                                              15        As mentioned, Kirkland’s counsel has attempted to get TCH’s counsel to
                                                              16 stipulate to this brief continuance, but they have refused.
                                                              17         Therefore, Kirkland has shown good cause for an Order continuing the
                                                              18 discovery cutoff date. Thus, the Court should grant Kirkland’s request to continue the
                                                              19 discovery cutoff to December 1, 2021.
                                                              20         B.    The Court Should Grant Kirkland’s Request to Extend Time To
                                                              21               Respond To Discovery Requests
                                                              22         Kirkland requests the Court to grant a two-week extension to respond to written
                                                              23 discovery because Kirkland gave TCH’s counsel a thirty-five-day extension
                                                              24 previously in the litigation. Grossbardt Decl. ¶ 22).
                                                              25         On September 3, 2021, Kirkland’s counsel sent TCH’s counsel a letter
                                                              26 requesting a stipulation to extend the discovery cutoff and a thirty-day extension to
                                                              27 respond to the written discovery TCH served. Kirkland’s counsel requested a time to
                                                              28 meet and confer regarding these issues, pursuant to the L.R. 7-1 and 37-1.


                                                                                                              8
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 9 of 11 Page ID
                                                                                                #:592



                                                               1         TCH’s counsel was not receptive to the request and denied stipulating to an
                                                               2 extension to the written discovery. Kirkland’s counsel has gone above and beyond
                                                               3 offering professional courtesies to TCH. After TCH obtained counsel, Kirkland’s
                                                               4 counsel agreed to set-aside the entry of Clerk’s default while an application for default
                                                               5 judgment was pending. Furthermore, after TCH’s prior counsel moved to withdraw as
                                                               6 counsel, Kirkland’s counsel offered TCH a thirty-five-day extension to the written
                                                               7 discovery requests served upon TCH. This allowed their current counsel to get up to
                                                               8 speed and respond to discovery.
                                                                         Currently, Kirkland’s counsel is seeking a two-week extension to respond to
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10 discovery for two reasons. First, September has many Jewish holidays and Kirkland’s
                                                              11 counsel was out of the office for a few days and second Kirkland’s counsel extended
                                                              12 TCH a thirty-five-day courtesy earlier in the litigation to respond to Kirkland’s
                                                              13 discovery requests. (Dkt. No. 22).
SRIPLAW




                                                              14         Therefore, Kirkland’s counsel has shown good cause for an extension to
                                                              15 respond to written discovery. Thus, the Court should grant Kirkland’s request to allow
                                                              16 until October 15, 2021, to respond to written discovery.
                                                              17 IV.     CONCLUSION
                                                              18         Therefore, based on the foregoing, Kirkland requests the Court to continue the
                                                              19 discovery cutoff date from October 1, 2021, to December 1, 2021, so Kirkland can
                                                              20 complete his 30(b)(6) deposition of TCH and complete fact discovery and continue all
                                                              21 dates accordingly. Kirkland also requests the Court to extend Kirkland’s time to
                                                              22 respond to written discovery by fourteen days from October 1, 2021, to October 15,
                                                              23 2021.
                                                              24
                                                              25 DATED: September 21, 2021                       Respectfully submitted,
                                                              26                                                 /s/ Jonah A. Grossbardt
                                                              27                                                 JONAH A. GROSSBARDT
                                                                                                                 SRIPLAW
                                                              28
                                                                                                                 Attorneys for Plaintiff Douglas Kirkland


                                                                                                             9
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 10 of 11 Page ID
                                                                                                #:593



                                                               1                             CERTIFICATE OF SERVICE
                                                               2       I am employed in the county of Los Angeles, state of California. I am over the
                                                               3 age of 18 and not a party to the within action; my business address is 8730 Wilshire
                                                                 Boulevard, Suite 350, Beverly Hills, California, 90211.
                                                               4
                                                               5     On September 21, 2021, I served the following: PLAINTIFF DOUGLAS
                                                               6 KIRKLAND’S MOTION TO CONTINUE DISCOVERY CUTOFF
                                                               7         on the interested parties below:
                                                               8
                                                                   Mr. Maurice Pessah
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   Pessah Law Group
                                                              10   661 North Harper Avenue
                                                                   Suite 208
                                                              11
                                                                   Los Angeles, CA 90048
                                                              12   Maurice@pessahgroup.com
                                                              13   Attorney for The Cool Heart, LLC and
SRIPLAW




                                                                   Nausicaa Rampony
                                                              14
                                                              15 ☐ BY FIRST CLASS MAIL. I served the documents by enclosing them in a sealed
                                                              16 envelope or package with the postage pre-paid addressed to the persons at the address
                                                                 above and placing the envelope for collection and mailing, following our ordinary
                                                              17 business practices. I am readily familiar with this business’s practice for collecting
                                                              18 and processing correspondence for mailing. On the same day that correspondence is
                                                                 placed for collection and mailing, it is deposited in the ordinary course of business
                                                              19 with the United States Postal Service. The envelope or package was placed in the mail
                                                              20 at Los Angeles, California.
                                                              21
                                                                 ☒ BY FEDERAL EXPRESS MAIL. I enclosed the documents in an envelope or
                                                              22 package provided by Federal Express and addressed to the persons listed above. I
                                                              23 placed the envelope or package for collection and delivery at an office or a regularly
                                                                 utilized FedEX drop box.
                                                              24
                                                              25 ☒ BY CM/ECF The undersigned does hereby certify that on September 21, 2021, a
                                                              26 true and correct copy of the foregoing document was served by ECF.
                                                              27
                                                              28


                                                                                                            10
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-1 Filed 09/21/21 Page 11 of 11 Page ID
                                                                                                #:594



                                                               1 ☐ BY ELECTRONIC MAIL. The undersigned does hereby certify that a true and
                                                                 correct copy of the foregoing document was served by electronic mail to all parties
                                                               2 listed above.
                                                               3
                                                               4        I declare under penalty of perjury pursuant to the laws of the United States that
                                                                 the foregoing is true and correct.
                                                               5
                                                               6 DATED: September 21, 2021
                                                                                                         /s/ Jonah A. Grossbardt
                                                               7                                         JONAH A. GROSSBARDT
                                                               8                                         SRIPLAW
                                                                                                         Attorneys for Plaintiff Douglas Kirkland
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10
                                                              11
                                                              12
                                                              13
SRIPLAW




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                             11
